126 Mich. App. 99 (1982)
337 N.W.2d 1
HINDS
v.
DEPARTMENT OF CORRECTIONS
Docket No. 58340.
Michigan Court of Appeals.
Decided November 23, 1982.
Lopatin, Miller, Freedman, Bluestone, Erlich & Rosen (by Richard E. Shaw), for plaintiff.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and Peter J. Treleaven, Assistant Attorney General, Corrections Division, for defendant.
Before: R.B. BURNS, P.J., and D.F. WALSH and P.J. MARUTIAK,[*] JJ.
PER CURIAM.
Plaintiff's decedent, Henry Hinds, an inmate at Jackson Prison, died on May 24, 1979, some six days after ingesting orange juice laced with toxic methanol-based duplicating fluid. The deadly potion was obtained from other inmates who had access to the toxic duplicating solution.
An amended complaint, alleging that the defendant was negligent in "maintaining and/or failing to discover the structural defect in the Jackson Prison facility which structural defect allowed unauthorized [sic] personnel access to certain dangerous materials including the duplicating fluid which your plaintiff's decedent consumed", was filed on August 28, 1980. Thereafter, defendant moved for summary judgment on the basis that the plaintiff's complaint had not stated a claim upon which relief could be granted. GCR 1963, 117.2(1). The trial court ruled that plaintiff's claim did not set forth sufficient factual allegations which would avoid governmental immunity by coming within the public buildings exception, MCL 691.1406; MSA 3.996(106).
We agree with the trial judge and affirm.
The standard governing this Court's review of a *101 grant or denial of a motion based on summary judgment based on GCR 1963, 117.2(1) is well settled. The motion is to be tested on the pleadings alone. Todd v Biglow, 51 Mich. App. 346; 214 NW2d 733 (1974). The motion tests only the legal basis of the complaint, not whether it can be factually supported. Borman's, Inc v Lake State Development Co, 60 Mich. App. 175; 230 NW2d 363 (1975). The factual allegations of the complaint are taken as true, along with any inferences or conclusions which may fairly be drawn from the facts alleged. Unless the claim is so clearly unenforceable as a matter of law that no factual development can possibly justify a right to recover, the motion under this subrule should be denied. Crowther v Ross Chemical & Manufacturing Co, 42 Mich. App. 426; 202 NW2d 577 (1972).
We find this case far different from the cases which have allowed plaintiffs to proceed against governmental entities where pleadings have alleged a dangerous building by way of improper design, faulty construction or the absence of safety devices. Pichette v Manistique Public Schools, 403 Mich. 268; 269 NW2d 143 (1978); Lockaby v Wayne County, 406 Mich. 65, 76; 276 NW2d 1 (1979); Bush v Oscoda Area Schools, 405 Mich. 716; 275 NW2d 268 (1979).
Bringing intoxicants, drugs or narcotics into prisons operated by the state or dispensing or giving them to prisoners is unlawful. MCL 800.281; MSA 28.1621; MCL 801.263; MSA 28.1775(3); People v Robert Lewis (On Remand), 97 Mich. App. 650; 296 NW2d 62 (1980).
Prisoners or guards who acted illegally in unlawfully furnishing the deceased the lethal brew that he drank cannot in any way be held to be the agents or the servants of the State of Michigan. *102 There is no set of facts which can be derived from the plaintiff's complaint which would allow recovery under the public buildings exception to the governmental immunity statute.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.